Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.981 Filed 07/20/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 12-20598

Michael Winans, Jr.,                         Sean F. Cox
                                             United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Michael Winans, Jr. (“Defendant”) was convicted of

wire fraud and was sentenced to a total of 165 months of imprisonment. The matter is before the

Court on Defendant’s pro se Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus pandemic

(“COVID-19”). The Court concludes that a hearing is not warranted and orders that the motion

will be decided based upon the briefs. As explained below, the Court shall DENY the motion.

                                       BACKGROUND

       In this criminal case, Defendant was convicted of one count of wire fraud, in violation of

18 U.S.C. § 1343. This Court sentenced Defendant to serve 165 months of imprisonment. This

Court also ordered Defendant to pay restitution to his numerous victims, in the total amount of

$4,796,522.00. (See 3/1/13 Judgment, ECF No. 13).

       On May 12, 2021, Defendant filed his pro se Motion for Compassionate Release. (ECF

No. 46). Defendant is now 39 years old. He is currently housed at FCI Fort Dix, a low security

correctional facility in New Jersey. To date, he has served approximately 97 months of his 165-
Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.982 Filed 07/20/21 Page 2 of 6




month sentence. Defendant filed his Motion for Compassionate Release asserting that he is

concerned he may contract COVID-19 and that his obesity may put him at risk for severe

symptoms if he were to contract it.

       The Government opposes Defendant’s motion, noting that Defendant has been offered

the COVID-19 vaccine and has refused it, despite having no medical contraindications. As such,

it opposes the motion on its merits,1 asserting that Defendant cannot establish extraordinary and

compelling circumstances. The Government also contends that the motion should be denied

based upon a consideration of the § 3553 factors.2

                                            ANALYSIS

       “The ‘compassionate release’ provision of 18 U.S.C. § 3582 allows district courts to

reduce the sentences of incarcerated persons in ‘extraordinary and compelling’ circumstances.

18 U.S.C. § 3582(c)(1)(A).” United States v. Michael Jones, 980 F.3d 1098, 1100 (6th Cir. Nov.

20, 2020).

       “The passage of the First Step Act in 2018 expanded access to compassionate release by

allowing inmates to bring compassionate-release motions on their own behalf.” United States v.

Elias, 984 F.3d 516, 518 (6th Cir. 2021).

       The United States Court of Appeals for the Sixth Circuit has held that sentence-

modification decisions pursuant to § 3582(c)(1)(A) embody a three-step inquiry:


       1
        The Government also contends that Defendant failed to exhaust his administrative
remedies because, although Defendant submitted a request for home confinement to his warden,
he did not submit a request for compassionate release. The Court need not address that issue
because the Court concludes Defendant’s motion should be denied on the merits.
       2
        The Court notes that the Government submitted to the Court multiple letters from
victims, regarding their opinions on whether the Court should grant Defendant’s motion.

                                                2
Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.983 Filed 07/20/21 Page 3 of 6




       Before granting a compassionate-release motion, a district court must engage in a
       “three-step inquiry:” the court must “find” that “extraordinary and
       compelling reasons warrant [a sentence] reduction,” ensure “that such a
       reduction is consistent with applicable policy statements issued by the
       Sentencing Commission,” and “consider[] all relevant sentencing factors
       listed in 18 U.S.C. §3553(a).” United States v. Jones, 980 F.3d 1098, 1101
       (6th Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A)). If each of those
       requirements are met, the district court “may reduce the term of imprisonment,”
       but need not do so. 18 U.S.C.§3582(c)(1)(A).

Elias, 984 F.3d at 518.

       At step one, a court must find whether “extraordinary and compelling reasons” warrant a

sentence reduction. 18 U.S.C. § 3582(c)(1(A)(I).

       “At step two, a court must ‘find[]’ whether ‘such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.’” Jones, supra, at 1108.

(quoting 3582(c)(1)(A)) (emphasis added). But the Sixth Circuit has held “that § 1B1.13 is not

an applicable policy statement for compassionate-release motions brought directly by inmates,

and so district courts need not consider it when ruling on those motions.” Elias, supra, at 519.

“And, in the absence of an applicable policy statement for inmate-filed compassionate-release

motions, district courts have discretion to define ‘extraordinary and compelling’ on their own

initiative.” Id. That means that, “[u]ntil the Sentencing Commission updates § 1B.13 to reflect

the First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release when an imprisoned

person files a § 3582(c)(1)(A) motion.” Jones, supra, at 1109. Because Defendant’s

compassionate release motion was filed by an incarcerated person, this Court “may skip step two

of the § 3582(c)(1)(A) inquiry and ha[s] full discretion to define ‘extraordinary and compelling’

without consulting the policy statement in § 1B1.13.” Id.


                                                 3
Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.984 Filed 07/20/21 Page 4 of 6




        “At step three, ‘§ 3582(c)[(1)(A)] instructs a court to consider any applicable § 3553(a)

factors and determine whether, in its discretion, the reduction authorized by [steps one and two]

is warranted in whole or in part under the particular circumstances of the case.’” Jones, supra, at

1109.

        The Sixth Circuit has explained that, “in granting a compassionate-release motion,

district courts must address all three steps.” Elias, supra, at 519 (emphasis added). But it has

also clarified that “district courts may deny compassionate-release motions when any of the three

prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.” Id.

(emphasis added).

        Here, Defendant contends that his request for compassionate release should be granted

because the ongoing pandemic constitutes extraordinary and compelling circumstances.

        This Court agrees with other courts that have concluded that the COVID-19 pandemic

alone does not justify compassionate release. See, e.g., United States v. Shah, No. 16-20457,

2020 WL 1934930, at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether COVID-19

will spread through Defendant’s detention facility ..., whether Defendant will contract

COVID-19, and whether he will develop serious complications, does not justify the extreme

remedy of compassionate release.”); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release[.]”).

        And notably, Defendant was offered the COVID-19 vaccination but declined it, despite

having no known medical contraindications for the vaccine. In denying a request for

compassionate release in a case with these same circumstances, the Honorable Robert H. Cleland


                                                 4
Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.985 Filed 07/20/21 Page 5 of 6




explained:

       Defendant cannot establish that his conditions are exceptional and demand
       immediate release when he intentionally prevents the BOP from mitigating
       dangers to his health and safety. 18 U.S.C. § 3582(c)(1)(A). A prisoner cannot on
       the one hand point to the risk of severe illness, while on the other hand refuse to
       participate in basic precautionary measures such as vaccination. Allowing federal
       prisoners to qualify for compassionate release by declining to receive a
       COVID-19 vaccine, without justification, would discourage prisoners from
       becoming vaccinated. The court is exceedingly hesitant to provide prisoners an
       incentive to increase their risk of contracting COVID-19 and developing severe
       symptoms. Such a result would be profoundly counter-productive and would
       militate against the ameliorative purposes of compassionate release. Denial of
       Defendant’s request for release is warranted on this basis alone.

United States v. Austin, 2021 WL 1137987 at *2 (E.D. Mich. March 25, 2021). This Court

agrees and concludes that Defendant’s request should be denied on this basis.

       Moreover, this Court concludes that consideration of the § 3553(a) factors weighs against

granting compassionate release in this particular case in any event. United States v. Ruffin, 978

F.3d 1000, 1008 (6th Cir. Oct. 26, 2020) (“Even when extraordinary and compelling reasons

exist, the statute leaves district courts with discretion to deny relief under a balancing of the

sentencing factors in 18 U.S.C. § 3553(a).”).

       The nature and circumstances of Defendant’s offenses weigh strongly against his release.

As this Court stated at Defendant’s sentencing, Defendant’s offense “is a very, very serious

offense that has ruined many lives.” (ECF No. 19, Sentencing Tr. at 21). Defendant “obtained

over $8 million from more than a thousand victims.” (Id. at 22). On more than one occasion

Defendant “went to church and from a pulpit solicited funds, perpetrated fraud on [ ] good,

decent churchgoing people,” many who lost their life savings in Defendant’s scheme. (Id. at 23).

       Defendant’s long remaining sentence also weighs against his release. This is because the

original sentence imposed by this Court reflects this Court’s evaluation of the need to provide

                                                  5
Case 2:12-cr-20598-SFC-MKM ECF No. 55, PageID.986 Filed 07/20/21 Page 6 of 6




just punishment and the need to promote respect for the law.

       This Court does not believe that releasing Defendant early would promote respect for the

law, provide just punishment, afford adequate deterrence, or protect the public from further

crimes of Defendant. In sum, this Court finds that Defendant is not an appropriate candidate for

the extraordinary remedy of compassionate release.

                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: July 20, 2021




                                                6
